Case 1:19-cv-25017-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 1 of 26



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA


 CRYSTAL ADAMS,                                                    Case No.:

       Plaintiff,

       v.

 FRESENIUS KIDNEY CARE AMERICAN
 DIALYSIS, LLC,

       Defendant.
 _________________________________________/


                    COMPLAINT FOR DAMAGES AND JURY DEMAND

       Plaintiff, CRYSTAL ADAMS (“Plaintiff” and/ or “ADAMS”), by and through
 undersigned counsel, sues Defendant, FRESENIUS KIDNEY CARE AMERICAN DIALYSIS,
 LLC (hereinafter “Defendant” and/or “FRESENIUS”), and alleges as follows:


                                   NATURE OF ACTION

    1. This action is brought under 42 U.S.C. § 1981; Americans with Disabilities Act (ADA);

       Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq. (Title VII); and the

       Florida Civil Rights Act §760.01, et seq., Florida Statutes (FCRA); to redress unlawful

       employment practices toward Plaintiff, including but not limited to discrimination and

       discharge from employment.

                                    JURIDICTION AND VENUE

    2. This court has jurisdiction pursuant to 28 U.S.C. § 1331 (federal question) 42 U.S.C. §

       1981; and Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq. (Title VII).




 1|Page
Case 1:19-cv-25017-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 2 of 26



    3. The Southern District of Florida, Miami-Dade Division is proper under 28 U.S.C. § 1391

       (b)(1) because Defendant is a resident of, has agents, and/ or transacts their affairs in this

       district.

    4. Venue is proper because under 28 U.S.C. § 1391 (b)(2) because all or a substantial part of

       the events giving rise to this cause occurred in this district.

                                               PARTIES

    5. Plaintiff is an individual residing in Miami, Florida

    6. Plaintiff is and was a resident of Miami-Dade County, Florida for all times relevant to this

       action.

    7. At all times relevant to this action, Plaintiff was an employee of Defendant.

    8. Defendant is a For Profit Corporation authorized to conduct business in the State of Florida

       and in Miami-Dade County, Florida.

                                       STATEMENT OF FACTS
    9. Plaintiff brings forth this action in Federal Court pursuant to ADA, Title VII and FCRA.

    10. Plaintiff is a Black woman and identifies herself as such.

    11. On or about April 23, 2018, Defendant FRESENIUS hired Plaintiff ADAMS as a Patient

       Care Technician I (hereinafter referred to as “PCT”).

    12. As a PCT, Defendant FRESENIUS required PCTs to work sixteen (16) hour shifts, these

       shifts consist of the lifting and moving of patients.

    13. Plaintiff ADAMS successfully passed Defendant FRESENIUS 90-day probationary period

       without issue.

    14. After six (6) months, Plaintiff ADAMS received satisfactory scores on six-month

       employment review.



 2|Page
Case 1:19-cv-25017-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 3 of 26



    15. Over the course of Plaintiff’s employment, Defendant’s supervisor Ivonne Ramirez

       (hereinafter referred to as “RAMIREZ”) made comments about Plaintiff ADAMS’ race.

    16. At all relevant times, Defendant’s RAMIREZ is a white Hispanic woman and identifies

       herself as such.

    17. At all relevant times, Plaintiff ADAMS objected to Defendant’s RAMIREZ’S

       discriminatory comments and conduct.

    18. In or around November 2018, Defendant’s RAMIREZ gave Black and African American

       employees unfavorable schedules. Defendant’s RAMIREZ gave Hispanic employees

       favorable schedules.

    19. At all relevant times, Defendant’s RAMIREZ intentionally mistreated her African-

       American employees.

    20. At all relevant times, Defendant’s RAMIREZ gave unfavorable job duties to Black/African

       American employees and favorable assignments to Defendant’s Hispanic employees.

    21. At all relevant times, Defendant’s RAMIREZ showed preferential treatment to

       Defendant’s Hispanic employees.

    22. By way of example, Defendant’s RAMIREZ would penalize African American employees

       for being five minutes late but would not reprimand Hispanic employees for being late and

       for not showing up for their scheduled shifts.

    23. Defendant’s RAMIREZ terminated a significant amount of Black/ African American

       employees for minor infractions.

    24. On or about January 8, 2019, Plaintiff ADAMS informed Defendant’s RAMIREZ that she

       was five (5) weeks pregnant.




 3|Page
Case 1:19-cv-25017-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 4 of 26



    25. Plaintiff ADAMS suffered breakthrough bleeding, the bleeding endangered hers and the

       life of her unborn child.

    26. On or about January 19, 2019, Plaintiff ADAMS’ Obstetrician gave Plaintiff ADAMS

       limitations upon return to working at Defendant. Plaintiff ADAMS’ limitations included

       not standing for extended periods of time, and restrictions on heavy lifting and pushing.

    27. On or about January 19, 2019, Plaintiff ADAMS provided Defendant’s RAMIREZ with

       supporting documentation regarding her physical limitations.

    28. On or about January 19, 2019, Defendant’s RAMIREZ denied Plaintiff ADAMS each of

       her limitation requests.

    29. Defendant’s RAMIREZ classified Plaintiff ADAMS as being lazy after Plaintiff ADAMS

       admitted that she was pregnant.

    30. On or about March 5, 2019, Plaintiff ADAMS requested a six (6) hour reduction in her

       schedule, from sixteen (16) hours a day to ten (10) hours a day.

    31. On or about March 5, 2019, Defendant’s RAMIREZ denied Plaintiff ADAMS’ request to

       reduce her daily schedule from sixteen (16) hours a day, to ten (10) hours a day.

    32. At all relevant times, Defendant’s RAMIREZ accommodated a pregnant Hispanic

       employee’s request for reduction of hours without issue.

    33. Defendant’s RAMIREZ required Plaintiff ADAMS to work longer days and weekends to

       complete all associated job duties.

    34. On or about March 6, 2019, Plaintiff ADAMS complained to Defendant’s Human

       Resource Manager about RAMIREZ’S discriminatory conduct and requested that

       something was done to alleviate Plaintiff ADAMS’ hostile work environment.




 4|Page
Case 1:19-cv-25017-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 5 of 26



    35. As a result of Plaintiff ADAMS’ complaint, Defendant’s RAMIREZ became hostile and

       began mistreating Plaintiff ADAMS.

    36. As a result of Plaintiff ADAMS’ complaints, Defendant’s RAMIREZ reduced Plaintiff

       ADAMS from forty (40) hours per week to eighteen (18) hours per week.

    37. As a result of Plaintiff ADAMS’ complaints to the corporate office, Plaintiff ADAMS is

       no longer considered a fulltime employee and is now a part time employee and lost the

       benefits associated with full time employment.

    38. As a result of Plaintiff ADAMS’ complaints, Plaintiff ADAMS was in fear of termination

       of her employment as it was her primary source of income and health insurance for her and

       her unborn child.

    39. At all relevant times, Defendant subjected Plaintiff ADAMS to a hostile work environment

       as a result of her complaints of discrimination.

    40. At all relevant times, Claimant ADAMS intended to take advantage of her right to Family

       and Medical Leave Act (hereinafter referred to as “FMLA”).

    41. As a result of Plaintiff ADAMS’ complaints and the retaliatory conduct of reducing her

       hours, Plaintiff ADAMS feared she would no longer be entitled to FMLA.

    42. At all relevant times, Plaintiff ADAMS requested days off to attend her scheduled appoints

       with her obstetrician. Plaintiff ADAMS sent text messages to Defendant’s RAMIREZ and

       Defendant’s Shonka Jackson (hereinafter referred to as “JACKSON”).

    43. Plaintiff ADAMS requested days off, giving Defendant’s RAMIREZ and JACKSON two

       weeks’ notice.

    44. Despite Plaintiff ADAMS’ timely requests, Defendant’s RAMIREZ scheduled Plaintiff

       ADAMS on the days Plaintiff ADAMS requested off.



 5|Page
Case 1:19-cv-25017-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 6 of 26



    45. On more than one occasion, Defendant’s RAMIREZ informed Plaintiff ADAMS in the

       presence of Defendant’s employees, that Plaintiff ADAMS’ requests would not be

       accommodated.

    46. Plaintiff ADAMS again complained to Defendant’s Human Resource officer, Ms. Brenda

       Sanders (hereinafter referred to as “SANDERS”).

    47. Defendant’s SANDERS requested Plaintiff ADAMS send all relevant documentation and

       evidence of the discriminatory conduct and promised to correct the issues Plaintiff

       ADAMS complained of.

    48. Defendant’s SANDERS explained that a member from Defendant’s Upper Management

       team would do a site visit to follow up on the complaints.

    49. In or around March 2019, Defendant’s JACKSON stated that there was no issue with

       Plaintiff ADAMS’ request and found that there was no issue with Plaintiff ADAMS request

       and any accommodation would not be a problem.

    50. As a result of Plaintiff ADAMS’ complaints, Defendant issued a write up to Plaintiff

       ADAMS for “PROVOKING” Defendant’s RAMIREZ.

    51. In or around March 2019, Defendant’s JACKSON offered Plaintiff ADAMS a transfer to

       another of Defendant’s Centers. Plaintiff ADAMS rejected Defendant’s offer to transfer

       work sites.

    52. Defendant’s RAMIREZ berated Plaintiff ADAMS regularly. Plaintiff ADAMS continued

       to work despite the hostile work environment.

    53. As a result of the constant harassment and the negative effects on her pregnancy, Plaintiff

       ADAMES applied for FMLA.




 6|Page
Case 1:19-cv-25017-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 7 of 26



    54. As a result of the discriminatory conduct and Defendant’s RAMIREZ’S retaliation,

        Plaintiff ADAMS took FMLA one month earlier than expected.

    55. On or about June 7, 2019, Plaintiff ADAMS filed an EEOC Charge of discrimination

        against the Defendant.

    56. On or about October 10, 2019, Plaintiff ADAMS received the Notice of Suit Rights from

        the FCHR.

    57. Plaintiff ADAMS claims constructive discharge in retaliation for complaints about

        discrimination.

    58. Defendant discriminated against Plaintiff on the basis of Plaintiff’s pregnancy. Defendants

        retaliated against Plaintiff for Plaintiff’s complaints of discrimination. Further, Defendants

        interfered with and retaliated against Plaintiff for attempting to exercise Plaintiff’s

        protected right under the ADA and to intermittent FMLA leave.

    59. That as a result of Defendant’s conduct and comments, Plaintiff was caused to sustain serious

        and permanent personal injuries, including permanent psychological injuries.

    60. Plaintiff ADAMS went into premature labor as a result of the stressful environment created

        by Defendant and Defendant’s RAMIREZ.

    61. Plaintiff suffers from regular panic attacks and nightmares relating to Defendant’s conduct.

    62. As a result of Defendant’s actions, Plaintiff felt extremely humiliated, degraded,

        victimized, embarrassed and emotionally distressed.

    63. As a result of the acts and conduct complained of herein, Plaintiff ADAMS has suffered and

        will continue to suffer the loss of income, the loss of a salary, bonuses, benefits and other

        compensation which such employment entails, and Plaintiff ADAMS has also suffered future

        pecuniary losses, emotional pain, suffering, inconvenience, loss of enjoyment of life, and



 7|Page
Case 1:19-cv-25017-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 8 of 26



       other non-pecuniary losses. Plaintiff ADAMS further experienced severe emotional and

       physical distress.

    64. Plaintiff further claims aggravation, activation and exacerbation of a preexisting condition.

    65. As a result of the above, Plaintiff ADAMS has been damaged in an amount in excess of the

       jurisdictional limits of all lower Courts.

    66. Defendant’s conduct has been malicious, willful, and/or outrageous, and conducted with

       full knowledge of and reckless indifference of the law. As such, Plaintiff ADAMS

       demands Punitive Damages as against Defendant.

    67. The above are just some of the examples of the discrimination and retaliation to which

       Defendant subjected Plaintiff.


                            AS A FIRST CAUSE OF ACTION
                             DISCRIMINAT0ION UNDER
                       THE AMERICANS WITH DISABILITIES ACT

    68. Plaintiff realleges and incorporates by reference each allegation contained in paragraph 1

       through 67 and further alleges as follows.

    69. Plaintiff ADAMS claims FRESENIUS violated Title I of the Americans with Disabilities

       Act of 1990 (Pub. L. 101-336) (ADA), as amended, as these titles appear in volume 42 of

       the United States Code, beginning at section 12101.

    70. SEC. 12112. [Section 102] specifically states “(a) General Rule. - No covered entity shall

       discriminate against a qualified individual with a disability because of the disability of such

       individual in regard to job application procedures, the hiring, advancement, or discharge

       of employees, employee compensation, job training, and other terms, conditions, and

       privileges of employment.”

    71. Section 102 continues: “As used in subsection (a) of this section, the term ‘discriminate

 8|Page
Case 1:19-cv-25017-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 9 of 26



       against a qualified individual on the basis of disability’ includes … (4) excluding or

       otherwise denying equal jobs or benefits to a qualified individual because of the known

       disability of an individual with whom the qualified individual is known to have a

       relationship or association.”

    72. Defendant’s RAMIREZ became increasingly aggressive towards Plaintiff ADAMS after

       the announcement of her pregnancy.

    73. Defendant’s RAMIREZ continuously yelled at and berated Plaintiff ADAMS as a result of

       her pregnancy.

    74. Defendant RAMIREZ failed to accommodate Plaintiff ADAMS’ limitations as requested

       by Plaintiff ADAMS with supporting documentation from her obstetrician.

    75. Defendant RAMIREZ subject Plaintiff ADAMS to a hostile work environment as a result

       of her pregnancy.

    76. FRESENIUS violated the section cited herein by creating and maintaining discriminatory

       working conditions, and otherwise discriminating and retaliating against the Plaintiff

       because of Plaintiff’s pregnancy.

    77. Defendant FRESENIUS violated the above and Plaintiff ADAMS suffered numerous

       damages as a result.

              WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

               a. Declare that Defendant has unlawfully discriminated against Plaintiff in

              violation of the ADA;

              b. Issue an order prohibiting further discrimination;

              c. Order equitable relief including but not limited to back pay, reinstatement or front

              pay in lieu of reinstatement, and all other equitable relief provided in the ADA;



 9|Page
Case 1:19-cv-25017-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 10 of 26



                 d. Award Plaintiff all compensatory and liquidated damages provided for in the

                 ADA; and

                 e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment

                 interest and such other and further relief as the Court deems proper.

                             AS A SECOND CAUSE OF ACTION
                                  RETALIATION UNDER
                         THE AMERICANS WITH DISABILITIES ACT

      78. Plaintiff realleges and incorporates by reference each allegation contained in paragraph 1

          through 67 and further alleges as follows.

      79. SEC. 12203. [Section 503] states, “(a) Retaliation. - No person shall discriminate against

          any individual because such individual has opposed any act or practice made unlawful by

          this chapter or because such individual made a charge, testified, assisted, or participated in

          any manner in an investigation, proceeding, or hearing under this chapter.

      80. Plaintiff ADAMS informed Defendant and Defendant’s RAMIREZ of her pregnancy very

          early in her pregnancy.

      81. Plaintiff ADAMS suffered complications very early in her pregnancy. Plaintiff ADAMS

          notified Defendant of the complications.

      82. Defendant’s RAMIREZ made numerous attempts to make Plaintiff ADAMS very

          uncomfortable and told her that she nor Defendant could make accommodations as Plaintiff

          ADAMS requested.

      83. Defendant’s RAMIREZ reduced Plaintiff ADAMS’ hours so significantly making her a

          part time employee.

      84. Plaintiff ADAMS objected to Defendant’s RAMIREZ’S attempts to remove her from her

          full-time position to a part time position.


  10 | P a g e
Case 1:19-cv-25017-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 11 of 26



      85. Plaintiff ADAMS made numerous complaints to Defendant’s Human Resources Office

          about the discriminatory practices and comments as a result of her pregnancy.

      86. Defendant FRESENIUS violated the above and Plaintiff suffered numerous damages as a

          result.

                    WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                    a. Declare that Defendant has unlawfully discriminated against Plaintiff in

                    violation of the ADA;

                    b. Issue an order prohibiting further discrimination;

                    c. Order equitable relief including but not limited to back pay, reinstatement or front

                    pay in lieu of reinstatement, and all other equitable relief provided in the ADA;

                    d. Award Plaintiff all compensatory and liquidated damages provided for in the

                    ADA; and

                    e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment

                    interest and such other and further relief as the Court deems proper.

                                     AS A THIRD CAUSE OF ACTION
                                HOSTILE WORK ENVIRONMENT UNDER
                               THE AMERICANS WITH DISABILITIES ACT

      87. Plaintiff realleges and incorporates herein the allegations contained paragraphs 1 through

          paragraphs 67 above.

      88. Defendant and RAMIREZ subjected Plaintiff ADMAS to harassment and the harassment

          was motivated by Plaintiff ADAMS’ pregnancy.

      89. Defendant and RAMIREZ treated Plaintiff ADAMS harshly because of her pregnancy.




  11 | P a g e
Case 1:19-cv-25017-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 12 of 26



      90. Defendant’s RAMIREZ often yelled at and berated Plaintiff ADAMS in the presence of

          other employees because of Plaintiff ADAMS pregnancy and as a result of her complaints

          of disability discrimination.

      91. Defendant and RAMIREZ’S discriminatory comments and conduct was not welcomed by

          Plaintiff ADAMS.

      92. The conduct was so severe and pervasive that a reasonable person in Plaintiff ADAMS

          position would find Plaintiff ADAMS’ work environment to be hostile or abusive.

      93. Defendant failed to exercise reasonable care to prevent racial harassment in the workplace

          by failing to establish an explicit policy against harassment in the workplace on the basis

          of race, failing to fully communicate the policy to its employees, and/ or failing to provide

          a reasonable way for Plaintiffs to make a claim of harassment to higher management, and

          failing to take reasonable steps to promptly correct the harassing behavior raised by

          Plaintiff.

                  WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                          a. Declare that Defendant has unlawfully discriminated against Plaintiff in

                         violation of the ADA;

                         b. Issue an order prohibiting further discrimination;

                         c. Order equitable relief including but not limited to back pay, reinstatement

                         or front pay in lieu of reinstatement, and all other equitable relief provided

                         in the ADA;

                         d. Award Plaintiff all compensatory and liquidated damages provided for in

                         the ADA; and




  12 | P a g e
Case 1:19-cv-25017-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 13 of 26



                         e. Award Plaintiff her costs, attorney’s fees, pre-judgment and post-

                         judgment interest and such other and further relief as the Court deems

                         proper.

                                   AS A FOURTH CAUSE OF ACTION

                        RACIAL DISCRIMINATION AND HARASSMENT § 1981

      94. Plaintiff realleges and incorporates herein the allegations contained paragraphs 1 through

          paragraphs 67 above.

      95. This is an action for discrimination and harassment because of race and national origin

          under Section 1981.

      96. Plaintiff ADAMS is a Black woman.

      97. Defendant’s RAMIREZ yelled at and berated Plaintiff ADAMS because she was a Black

          woman.

      98. At all times relevant, Defendant’s RAMIREZ treated Plaintiff ADAMS differently because

          her race.

      99. Defendant’s RAMIREZ reduced Plaintiff ADAMS’ hours from forty (40) hours per week

          to sixteen (16) hours per week.

      100.       Defendant and Defendant’s RAMIREZ subjected Plaintiff ADAMS to a hostile

          work environment because she is a Black woman.

      101.       Defendant constantly enforced a purposefully discriminatory pattern and practice

          of depriving Black individuals of the equal rights described therein, in further violation of

          42 U.S.C. §1981.

      102.       Defendant terminated Black employees at a higher rate than those of Hispanic

          background.



  13 | P a g e
Case 1:19-cv-25017-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 14 of 26



      103.          As a result of Defendant’s discrimination in violation of Section 1981, Plaintiff

          has been denied the enjoyment of all benefits, privileges, terms, and conditions of

          Plaintiff’s contractual relationship which provided substantial compensation and benefits,

          thereby entitling him to injunctive and equitable monetary relief; and having suffered

          such anguish, humiliation, distress, inconvenience and loss of enjoyment of life because

          of Defendant’s actions, thereby entitling Plaintiff to compensatory damages.

      104.          As alleged above, Defendant acted with malice or reckless indifference to the

          rights of the Plaintiff and copious other individuals named herein, thereby entitling

          Plaintiff to an award of punitive damages.

      105.          Defendants violated the above and Plaintiff suffered numerous damages as a

          result.

      106.          Plaintiff makes a claim against Defendant under all of the applicable paragraphs

          of 42 U.S. Code § 1981.

      107.          Plaintiff claims Defendant both unlawfully discriminated against Plaintiff and

          unlawfully retaliated against Plaintiff in violated of 42 USC 1981.

                                      AS A SIXTH CAUSE OF ACTION

                             HOSTILE WORK ENVIRONMENT UNDER § 1981

      108.          Plaintiff realleges and incorporates herein the allegations contained paragraphs 1

          through paragraphs 67 above.

      109.          Here, Defendant’s conduct occurred because of Plaintiff’s legally protected

          characteristic; and (2) was severe or pervasive enough to make a reasonable person of the

          same legally protected class believe that the conditions of employment were altered, and

          that the working environment was intimidating, hostile or abusive.



  14 | P a g e
Case 1:19-cv-25017-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 15 of 26



      110.       The harassing conduct was directly connected to Plaintiff ADAMS’ race.

      111.       On more than one occasion, Defendant’s RAMIREZ yelled at and berated Plaintiff

          ADAMS and other black employees because of their race and national origin.

      112.       Defendant delegated Defendant’s RAMIREZ the supervisory authority to control

          Plaintiff ADAMS’ work environment. Defendant abused that ADAMS’ by creating a

          hostile work environment. A reasonable person subjected to Plaintiff ADAMS’ working

          environment would believe Defendant’s conduct was severe or pervasive enough to have

          altered the terms and conditions of employment and render the working environment

          intimidating, hostile or abusive.

      113.       Defendant’s discriminatory conduct was not welcomed by Plaintiff ADAMS.

      114.       As a result of the hostile work environment, Plaintiff suffered a “tangible

          employment action” defined as a significant change in employment status, failure to

          promote, reassignment with significantly different responsibilities, and/or a decision

          causing a significant change in benefits.

      115.       Defendant failed to exercise reasonable care to prevent racial harassment in the

          workplace by failing to establish an explicit policy against harassment in the workplace on

          the basis of race, failing to fully communicate the policy to its employees, and/ or failing

          to provide a reasonable way for Plaintiffs to make a claim of harassment to higher

          management, and failing to take reasonable steps to promptly correct the harassing

          behavior raised by Plaintiff.

      116.       As a result of Defendant’s violations of § 1981, Plaintiff has suffered damages,

          including, but not limited to: past and future lost wages, mental pain and suffering;

          humiliation; emotional distress; diminishment of career opportunities; harm to business


  15 | P a g e
Case 1:19-cv-25017-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 16 of 26



          reputation; loss of self-esteem; disruption to her family life; and other harm, pain and

          suffering, both tangible and intangible.

                                   AS A SEVENTH CAUSE OF ACTION

                                      RETALIATION UNDER § 1981

      117.       Plaintiff realleges and incorporates herein the allegations contained paragraphs 1

          through paragraphs 67 above.

      118.       Defendant’s RAMIREZ discriminated against Plaintiff ADAMS because she is a

          black woman.

      119.       Plaintiff ADAMS complained to Defendant about RAMIREZ’S discriminatory

          conduct based on Plaintiff ADAMS’ race.

      120.       Defendant reduced Plaintiff ADAMS hours making her a part time employee as a

          result of her complaints about discrimination.

      121.       Shortly after Plaintiff ADAMS’ complaints, Defendant’s RAMIREZ significantly

          reduced Plaintiff ADAMS’ hours.

      122.       The retaliatory actions taken against Plaintiff ADAMS would deter a reasonable

          person from making or maintaining a complaint of discrimination and/or harassment

          against Defendant.

      123.       Plaintiff has been damaged as a direct and proximate result of Defendant’s illegal

          employment practices, including suffering economic damages, compensatory damages,

          emotional pain and suffering, inconvenience, mental anguish, outrage, loss of enjoyment

          of life, loss of dignity, and other non-pecuniary losses and tangible injuries.

                 WHEREFORE, Plaintiff demands trial by jury and requests this Court to:




  16 | P a g e
Case 1:19-cv-25017-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 17 of 26



                         a. Declare that Defendant has unlawfully discriminated against Plaintiff in

                         violation of 1981; and

                         b. Issue an order prohibiting further discrimination; and

                         c. Order equitable relief including but not limited to back pay, reinstating

                         Plaintiff with all promotions and seniority rights to which she is entitled, or

                         award front pay in lieu of reinstatement, and all other equitable relief

                         provided for in 42 U.S.C. 2000e-5; and

                         d. Award Plaintiff all compensatory damages provided for in 42 U.S.C.

                         2000e-5; and

                         e. Award Plaintiff her costs, attorney’s fees, pre-judgment and post-

                         judgment interest and such other and further relief as the Court deems

                         proper.

                               AS AN EIGHTH CAUSE OF ACTION
                              DISCRIMINATION UNDER TITLE VII

      124.       Plaintiff repeats and realleges each and every allegation made in paragraphs 1

          through 67 of this complaint.

      125.       Title VII states in relevant parts as follows: § 2000e-2. [Section 703](a) Employer

          practices It shall be an unlawful employment practice for an employer – (1) to fail or refuse

          to hire or to discharge any individual, or otherwise to discriminate against any individual

          with respect to his compensation, terms, conditions, or privileges of employment, because

          of such individual’s race, color, religion, sex, or national origin.”

      126.       Defendants engaged in unlawful employment practices prohibited by 42 U.S.C. §

          2000e et seq., by discriminating against Plaintiff because of her sex.



  17 | P a g e
Case 1:19-cv-25017-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 18 of 26



      127.          Defendant’s RAMIREZ harassed Plaintiff ADAMS based on her gender and her

          pregnancy.

      128.          Defendant treated Plaintiff ADAMS less favorably than similarly situated

          employees outside the protected class.

      129.          Plaintiff ADAMS exhausted her administrative remedies, including timely filing

          her complaint with the EEOC and filing her claim in this Court within 90 days of receiving

          her right-to-sue letter.

      130.          Defendant engaged in unlawful employment practices prohibited by 42 U.S.C.

          2000e et seq., by harassing and otherwise discriminating against Plaintiff as set forth

          herein.

      131.          Defendant violated the above and Plaintiff suffered numerous damages as a result.

                    WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                           a. Declare that Defendant has unlawfully discriminated against Plaintiff in

                           violation of Title VII of the Civil Rights Act of 1964; and

                           b. Issue an order prohibiting further discrimination; and

                           c. Order equitable relief including but not limited to back pay, reinstating

                           Plaintiff with all promotions and seniority rights to which he is entitled, or

                           award front pay in lieu of reinstatement, and all other equitable relief

                           provided for in 42 U.S.C. 2000e-5; and

                           d. Award Plaintiff all compensatory damages provided for in 42 U.S.C.

                           2000e-5; and




  18 | P a g e
Case 1:19-cv-25017-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 19 of 26



                            e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-

                            judgment interest and such other and further relief as the Court deems

                            proper.

                                   AS A NINTH CAUSE OF ACTION
                                  RETALIATION UNDER TITLE VII

      132.           Plaintiff realleges and incorporates herein the allegations contained paragraphs 1

          through paragraphs 67 above.

      133.           Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e-3(a)

          provides that it shall be unlawful employment practice for an employer: “(1) to . . .

          discriminate against any of his employees . . . because she has opposed any practice made

          an unlawful employment practice by this subchapter, or because she has made a charge,

          testified, assisted or participated in any manner in an investigation, proceeding, or

          hearing under this subchapter.”

      134.           Plaintiff ADAMS is a woman and, as such, a member of a protected class under

          Title VII.

      135.           Plaintiff ADAMS complained to RAMIREZ and Defendant’s Human Resource

          Officer about how RAMIREZ treated he as a result of her complaints of discrimination.

      136.           Plaintiff ADAMS complained to RAMIREZ about the comments about the harsh

          comments and the conduct in retaliation to her complaints to Defendant’s Human Resource

          officer.

      137.           Plaintiff engaged in protected activity such as complaining about discrimination

          based on her gender.

      138.           Shortly after Plaintiff ADAMS made her discrimination and retaliation complaints,

          Defendant terminated Plaintiff ADAMS.

  19 | P a g e
Case 1:19-cv-25017-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 20 of 26



      139.        Plaintiff exhausted her administrative remedies, including timely filing her

          complaint with the EEOC and filing her claim in this Court within 90 days of receiving her

          right-to-sue letter.

      140.        Plaintiff has been damaged as a direct and proximate result of Defendant’s illegal

          employment practices, including suffering economic damages, compensatory damages,

          emotional pain and suffering, inconvenience, mental anguish, outrage, loss of enjoyment

          of life, loss of dignity, and other non-pecuniary losses and tangible injuries.

                  WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                           a. Declare that Defendant has unlawfully discriminated against Plaintiff in

                          violation of Title VII of the Civil Rights Act of 1964; and

                          b. Issue an order prohibiting further discrimination; and

                          c. Order equitable relief including but not limited to back pay, reinstating

                          Plaintiff with all promotions and seniority rights to which he is entitled, or

                          award front pay in lieu of reinstatement, and all other equitable relief

                          provided for in 42 U.S.C. 2000e-5; and

                          d. Award Plaintiff all compensatory damages provided for in 42 U.S.C.

                          2000e-5; and

                          e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-

                          judgment interest and such other and further relief as the Court deems

                          proper.

                                         AS A TENTH CAUSE OF ACTION
                             HOSTILE WORK ENVIRONMENT UNDER TITLE VII




  20 | P a g e
Case 1:19-cv-25017-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 21 of 26



      141.        Plaintiff realleges and incorporates herein the allegations contained paragraphs 1

          through paragraphs 67 above.

      142.        The Civil Rights Act of 1964 prohibits inappropriate conduct in the workplace

          which leaves any person feeling harassed or discriminated against, due to his or her gender,

          age, religion, national origin or race.

      143.        Here, Defendant’s conduct occurred because of Plaintiff’s legally protected

          characteristic; and (2) was severe or pervasive enough to make a reasonable person of the

          same legally protected class believe that the conditions of employment were altered and

          that the working environment was intimidating, hostile or abusive.

      144.        The harassing conduct was directly connected to Plaintiff ADAMS gender.

      145.        The harassing comments and conduct started immediately after Plaintiff ADAMS

          put Defendant on notice of her pregnancy.

      146.        Plaintiff ADAMS did not welcome Defendant’s employees conduct or comments.

      147.        Defendant delegated RAMIREZ the supervisory authority to control Plaintiff

          ADAMS’ work environment. Defendant abused that authority by creating a hostile work

          environment. A reasonable person subjected to Plaintiff ADAMS’ working environment

          would believe Defendant’s conduct was severe or pervasive enough to have altered the

          terms and conditions of employment and render the working environment intimidating,

          hostile or abusive.

      148.        As a result of Defendant’s violations of The Civil Right Act of 1964, Plaintiff has

          suffered damages, including, but not limited to: past and future lost wages, mental pain and

          suffering; humiliation; emotional distress; diminishment of career opportunities; harm to




  21 | P a g e
Case 1:19-cv-25017-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 22 of 26



          business reputation; loss of self-esteem; disruption to his family life; and other harm, pain

          and suffering, both tangible and intangible.

                 WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                 a. Declare that Defendant has unlawfully discriminated against Plaintiff in violation

                 of Title VII of the Civil Rights Act of 1964; and

                 b. Issue an order prohibiting further discrimination; and

                 c. Order equitable relief including but not limited to back pay, reinstating Plaintiff

                 with all promotions and seniority rights to which he is entitled, or award front pay

                 in lieu of reinstatement, and all other equitable relief provided for in 42 U.S.C.

                 2000e-5; and

                 d. Award Plaintiff all compensatory damages provided for in 42 U.S.C. 2000e-5;

                 and

                 e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment

                 interest and such other and further relief as the Court deems proper.

                             AS AN ELEVENTH CAUSE OF ACTION

                                DISCRIMINATION UNDER FCRA

      149.       Plaintiff realleges and incorporates herein the allegations contained paragraphs 1

          through paragraphs 67 above.

      150.       This is an action to recover all damages, interest, equitable relief and attorney’s

          fees and costs on behalf of Plaintiff for violations of her state rights under the Florida

          Civil Rights Act (“FCRA”), to include the remedies in §760.01, et seq., Florida Statutes.

      151.       Plaintiff is an individual of woman and is therefore a member of protected classes

          within the meaning of the applicable law.



  22 | P a g e
Case 1:19-cv-25017-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 23 of 26



      152.       At all times relevant, Plaintiff was an employee under the FCRA.

      153.       Plaintiff is and was protected against discrimination under the FCRA.

      154.       At all times relevant, Plaintiff ADAMS was qualified to do her job and other jobs

          at Defendant.

      155.       At all times relevant, Defendant treated Plaintiff ADAMS differently because of

          her gender and disability.

      156.       Defendant’s discrimination against Plaintiff ADAMS was willful or with reckless

          indifference to his protected rights.

      157.       Plaintiff has been damaged as a direct and proximate result of Defendant’s illegal

          employment practices, including suffering economic damages, compensatory damages,

          emotional pain and suffering, inconvenience, mental anguish, outrage, loss of enjoyment

          of life, loss of dignity, and other non-pecuniary losses and tangible injuries.

                 WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                          a. Declare that Defendant has unlawfully discriminated against Plaintiff in

                          violation of the FCRA; and

                          b. Issue an order prohibiting further retaliation; and

                          c. Order equitable relief including but not limited to back pay,

                          reinstatement or front pay in lieu of reinstatement, and all other equitable

                          relief provided by Fla. Stat. § 760.01, et seq.; and

                          d. Award Plaintiff all compensatory damages provided for by Fla. Stat. §

                          760.01, et seq.; and




  23 | P a g e
Case 1:19-cv-25017-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 24 of 26



                         e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-

                        judgment interest and such other and further relief as the Court deems

                        proper.

                             AS A TWELVTH CAUSE OF ACTION

                                  RETALIATION UNDER FCRA

      158.       Plaintiff realleges and incorporates herein the allegations contained paragraphs 1

          through paragraphs 67 above.

      159.       Defendant took adverse employment actions against Plaintiff ADAMS because she

          complained about the sex discrimination and hostile work environment; i.e., because she

          engaged in activities protected by the FCRA.

      160.       Defendant significantly reduced Plaintiff ADAMS’ hours within two (2) weeks of

          her formal complaint of gender and disability discrimination and hostile work environment.

      161.       These retaliatory actions against Plaintiff ADAMS would deter a reasonable person

          from making or maintaining a complaint of discrimination or harassment against

          Defendant.

                 WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                 a. Declare that Defendant has unlawfully retaliated against Plaintiff in violation of

                 the FCRA; and

                 b. Issue an order prohibiting further retaliation; and

                 c. Order equitable relief including but not limited to back pay, reinstatement or

                 front pay in lieu of reinstatement, and all other equitable relief provided by Fla.

                 Stat. § 760.01, et seq.; and




  24 | P a g e
Case 1:19-cv-25017-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 25 of 26



                  d. Award Plaintiff all compensatory damages provided for by Fla. Stat. § 760.01,

                  et seq.; and

                  e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment

                  interest and such other and further relief as the Court deems proper.

                                     AS A THIRTEENTH CAUSE OF ACTION
                                 HOSTILE WORK ENVIRONMENT UNDER FCRA


      162.        Plaintiff realleges and incorporates herein the allegations contained paragraphs 1

          through paragraphs 67 above.

      163.        The Florida Civil Rights Act prohibits inappropriate conduct in the workplace

          which leaves any person feeling harassed or discriminated against, due to his or her gender,

          age, religion, national origin or race.

      164.        Here, Defendant’s conduct occurred because of Plaintiff’s legally protected

          characteristic; and (2) was severe or pervasive enough to make a reasonable person of the

          same legally protected class believe that the conditions of employment were altered, and

          that the working environment was intimidating, hostile or abusive.

      165.        The harassing conduct was directly connected to Plaintiff ADAMS’ gender.

      166.        Defendant delegated RAMIREZ the supervisory authority to control Plaintiff

          ADAMS’ work environment. Defendant abused that authority by creating a hostile work

          environment. A reasonable person subjected to Plaintiff ADAMS’ working environment

          would believe Defendant’s conduct was severe or pervasive enough to have altered the

          terms and conditions of employment and render the working environment intimidating,

          hostile or abusive.




  25 | P a g e
Case 1:19-cv-25017-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 26 of 26



      167.        As a result of Defendant’s violations of FCRA, Plaintiff ADAMS has suffered

          damages, including, but not limited to: past and future lost wages, mental pain and

          suffering; humiliation; emotional distress; diminishment of career opportunities; harm to

          business reputation; loss of self-esteem; disruption to her family life; and other harm, pain

          and suffering, both tangible and intangible.



                                                   JURY DEMAND

          Plaintiff requests a jury trial on all issues to be tried.


                                          PRAYER FOR RELIEF


          WHEREFORE, Plaintiff demands judgment against Defendant in an amount to be

  determined at the time of trial plus interest, including but not limited to all emotional distress and

  back pay and front pay, punitive damages, liquidated damages, statutory damages, attorneys’ fees,

  costs, and disbursements of action; and for such other relief as the Court deems just and proper.

  Dated: Miami, Florida
         December 4, 2019

                                                     DEREK SMITH LAW GROUP, PLLC
                                                     Attorneys for Plaintiffs

                                                     By: /s/Tiffani Brooks__________
                                                        Tiffani-Ruth I. Brooks, Esq.
                                                        tiffani@dereksmithlaw.com
                                                        701 Brickell Avenue, Suite 1310
                                                        Miami, FL 33186
                                                        (305) 946-1884




  26 | P a g e
